United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 9, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50057
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAIME ORONA-GALINDO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:05-CR-148-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jaime Orona-

Galindo raises arguments that are foreclosed by United States v.

Caicedo-Cuero, 312 F.3d 697, 707 (5th Cir. 2002), which held that

a Texas jail felony conviction for simple possession of marijuana

was an “aggravated felony” under § 2L1.2 of the Sentencing

Guidelines.    The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.